 



Exhibit 10.01
(INTUIT LOGO) [f31168f3116800.gif]
     PO Box 7850, MS 2550
     Mountain View, CA 94039-7850
June 14, 2007
Robert B. Henske
133 Ridgeway Rd.
Hillsborough, CA 94010
Re: Transition Terms Agreement (the “Agreement”)
Dear Brad:
     Thank you for your history of strong leadership at Intuit and for agreeing
to provide ongoing support as changes occur at CTG. Your continued support
through this transition period is important to our continued success.
     This letter confirms the terms of your separation from the employment of
Intuit (referred to herein as your “Resignation”) in connection with the changes
occurring at CTG, including the agreed benefits provided in exchange for your
transition services and certain waivers and releases contained herein.

1.   Termination Date and Transition Activities. You and Intuit have agreed that
your Resignation is effective as of June 14, 2007 (the “Resignation Date”). You
will remain a non-officer employee of the company at your regular salary and
benefits through August 10, 2007 (the “Termination Date”). In light of your
current opportunities outside of Intuit, we agree that you may provide services
outside the company between the Resignation Date and the Termination Date (the
“Transition Period”), with the prior consent of our CEO, provided that such
services do not conflict with the transition services you have agreed to provide
Intuit through the Transition Period.   2.   Announcement. On or shortly after
June 14, 2007, Intuit will announce your planned departure as of the Termination
Date. Your status as a Section 16 officer of Intuit pursuant to the provisions
of Section 16 of the Securities Exchange Act of 1934 will terminate as of the
Resignation Date. You agree that you will use your best efforts to work with any
third party regarding the announcement of your future endeavors in order to
coordinate with Intuit on the timing and content of such announcement.   3.  
Acknowledgment of Payment of Wages. On the Termination Date, we will deliver to
you a final paycheck that includes payment for all remaining accrued vacation,
accrued salary, reimbursable expenses, and any similar payments due and owing to
you from Intuit as of the Termination Date (collectively referred to as
“Wages”).



 



--------------------------------------------------------------------------------



 



4.   Additional Payment. Following the effective date of the Termination Release
attached as Exhibit A (the “Termination Release Effective Date”), you shall be
provided all of the following benefits in exchange for, your transition
services, your waiver and release of claims in favor of Intuit Inc. and its
officers, directors, employees, agents, representatives, subsidiaries,
divisions, affiliated companies, successors, and assigns (collectively, the
“Company”) and because, for purposes of the Employment Agreement and the
Restricted Stock Unit Agreement, as defined below, you have notified Intuit that
the change in your title and responsibilities (in connection with changes
occurring at CTG) is an “Involuntary Termination”:

  a.   A single lump sum payment of $875,000 payable as soon as reasonably
possible following the Termination Release Effective Date;     b.   A pro rata
portion (based on the number of full months of employment with the Company from
the date of grant of such award to the Termination Date divided by thirty-six
(36)) of the restricted stock unit granted to you on August 25, 2006 (referred
to herein as the “Restricted Stock Unit Agreement”) shall vest on the
Termination Date. A net amount of these shares shall be distributed to you on
the Termination Release Effective Date after reduction for withholding of
applicable taxes.

    You acknowledge and agree that you are not entitled to any other payments or
benefits from the Company, including but not limited to any further payments or
benefits pursuant to the provisions of your May 10, 2005 Employment Agreement as
amended September 6, 2005 (referred to herein as the “Employment Agreement”),
other than those expressly set forth in this Agreement. We have provided to you
a Stock Closing Statement and Intuit Employee Stock Award Information Memorandum
that contains important information regarding your equity awards held by you as
of the Resignation Date. All stock awards that remain outstanding as of the
Termination Date shall remain exercisable (to the extent vested as of the
Termination Date) for the time period set forth in the applicable agreements and
thereafter to the extent unexercised shall be forfeited to the Company pursuant
to the terms of such awards. Please review your stock award documentation
carefully as there are no extensions to the expiration date of your stock
options. Please contact Sharon Savatski at (650)944–6504 if you need more
information.   5.   Consideration for Release. In consideration of your signing
and not revoking this Agreement and your execution and not revoking following
your Termination Date of the Termination Release set forth in Exhibit A, the
Company agrees to provide you with the benefits listed in paragraphs 4(a) &
4(b). You understand that if you do not sign the Agreement or if you revoke the
signed Agreement, or revoke the Termination Release set forth in Exhibit A, as
described in Paragraph 15 below, the Company has no obligation to provide you
with the benefits listed in paragraphs 4(a) & 4(b).   6.   Indemnity Coverage.
The Company shall continue to indemnify you and maintain D&O coverage in
accordance with your Indemnity Agreement dated January 6, 2003, with the
Company.   7.   Return of Company Property. By signing below, you represent that
on or before the Termination Date you will return all the Company property and
data of any type whatsoever that was in your possession or control.



2



--------------------------------------------------------------------------------



 



8.   Confidential Information. You hereby acknowledge that as a result of your
employment with the Company you have had access to the Company’s Confidential
Information. You acknowledge your continuing obligations under the Invention
Assignment and Confidentiality Agreement (“Confidentiality Agreement”) you
previously executed on January 3, 2003, and you agree you will hold all such
confidential information in strictest confidence and that you may not make any
use of such confidential information. You further confirm that you have
delivered to the Company all documents and data of any nature containing or
pertaining to such Confidential Information and that you have not taken with you
any such documents or data or any copies thereof.   9.   Non-Disparagement. You
agree that you shall not make, participate in the making of, or encourage any
current or former Company employees or any other person to make, any statements,
written or oral, which, disparage, or defame the goodwill or reputation of the
Company or its products, services, agents, representatives, directors, officers,
shareholders, attorneys, employees, vendors, affiliates, successors or assigns,
or any person acting by, through, under or in concert with any of them. The
Company agrees that it will ensure that individuals holding the positions of
chief executive officer, chairman of the board, chairman of the executive
committee, chief financial officer, senior vice president/general manager of
CTG, senior vice president of human resources and general counsel, in each case
as of the date of this Agreement, shall not make, participate in the making of,
or encourage any current or former Company employees or other persons to make
any statements, written or oral, which disparage or defame you or your
reputation or the services you have performed for the Company. Nothing in this
paragraph shall prohibit either party from providing truthful testimony in
response to a subpoena or other compulsory legal process.   10.   Legal and
Equitable Remedies. Each party shall have the right to enforce this Agreement
and any of its provisions by injunction, specific performance or other equitable
relief without prejudice to any other rights or remedies the other party may
have at law or in equity for breach of this Agreement. No payments due you
hereunder shall be subject to mitigation or offset.   11.   Arbitration of
Disputes. Except for claims for injunctive relief arising out of a breach of the
Confidentiality Agreement (as defined in Section 8), you and the Company agree
to submit to mandatory binding arbitration any future disputes between you and
the Company, including any claim arising out of or relating to this Agreement.
By signing below, you and the Company waive any rights you and the Company may
have to trial by jury of any such claims. You agree that the American
Arbitration Association will administer any such arbitration(s) under its
National Rules for the Resolution of Employment Disputes, with administrative
and arbitrator’s fees to be borne by the Company. The arbitrator shall issue a
written arbitration decision stating his or her essential findings and
conclusions upon which the award is based. A party’s right to review of the
decision is limited to the grounds provided under applicable law. The parties
agree that the arbitration award shall be enforceable in any court having
jurisdiction to enforce this Agreement. This Agreement does not extend or waive
any statutes of limitations or other provisions of law that specify the time
within which a claim must be brought. Notwithstanding the foregoing, each party
retains the right to seek preliminary injunctive relief in a court of competent
jurisdiction to preserve the status quo or prevent irreparable injury before a
matter can be heard in arbitration.



3



--------------------------------------------------------------------------------



 



12.   Attorneys’ Fees. If any legal action arises or is brought to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and expenses from the other party, in addition
to any other relief to which such prevailing party may be entitled, except where
the law provides otherwise. The costs and expenses that may be recovered exclude
arbitration fees pursuant to paragraph 11 above.   13.   No Admission of
Liability. This Agreement is not and will not be construed or contended to be an
admission or evidence of any wrongdoing or liability on your part or the part of
the Company, its representatives, attorneys, agents, partners, officers,
shareholders, directors, employees, subsidiaries, affiliates, divisions,
successors or assigns. This Agreement will be afforded the maximum protection
allowable under California Evidence Code Section 1152 and/or any other state or
Federal provisions of similar effect.   14.   Review of Agreement. You may take
up to twenty-one (21) days from the date you receive this Agreement, to consider
whether to accept these terms. By signing below, you affirm that you were
advised to consult with an attorney before signing this Agreement and were given
ample opportunity to do so. You understand that this Agreement will not become
effective until you return the original properly signed Agreement to the
Company, Attention: Sherry Whiteley, 2700 Coast Avenue, Mountain View, CA 94043,
and after expiration of the revocation period without revocation by you.   15.  
Revocation of Agreement. You acknowledge and understand that you may revoke this
Agreement, or the Termination Release set forth in Exhibit A, by faxing a
written notice of revocation to Sherry Whiteley at 650-944-5225 any time up to
seven (7) days after you sign the applicable document. After the revocation
period has passed, however, you may no longer revoke the applicable agreement.  
16.   Subsidiaries. This Agreement is binding on the Company and all of its
subsidiaries, and all of their successors and assigns.   17.   Entire Agreement.
This Agreement together with the Confidentiality Agreement (as defined in
Section 8) is the entire Agreement between you and the Company with respect to
the subject matter herein and supersedes all prior negotiations and agreements,
whether written or oral, relating to this subject matter. You acknowledge that
neither the Company nor its agents or attorneys, made any promise or
representation, express or implied, written or oral, not contained in this
Agreement to induce you to execute this Agreement. You acknowledge that you have
signed this Agreement voluntarily and without coercion, relying only on such
promises, representations and warranties as are contained in this document and
understand that you do not waive any right or claim that may arise after the
date this Agreement becomes effective.   18.   Modification. By signing below,
you acknowledge your understanding that this Agreement may not be altered,
amended, modified, or otherwise changed in any respect except by another written
agreement that specifically refers to this Agreement, executed by your and the
Company’s authorized representatives.   19.   Governing Law. This Agreement is
governed by, and is to be interpreted according to, the laws of the State of
California.

4



--------------------------------------------------------------------------------



 



20.   Savings and Severability Clause. Should any court, arbitrator or
government agency of competent jurisdiction declare or determine any of the
provisions of this Agreement to be illegal, invalid or unenforceable, the
remaining parts, terms or provisions shall not be affected thereby and shall
remain legal, valid and enforceable. Further, it is the intention of the parties
to this Agreement that, if a court, arbitrator or agency concludes that any
claim under the Termination Release may not be released as a matter of law, the
General Release in the Termination Release and the Waiver Of Unknown Claims in
the Termination Release shall otherwise remain effective as to any and all other
claims. For purposes of interpretation of this Agreement, each party shall be
deemed a drafter of the Agreement.   21.   Effective Date. The effective date of
this Agreement shall be date that is seven (7) days after the date this
Agreement was signed, without being subsequently timely revoked, by you.

If this Agreement accurately sets forth the terms of your transition and
separation from the Company and if you voluntarily agree to accept the terms of
the transition and separation offered please sign below and return it to Sherry
Whiteley.

          PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.
 
       
Sincerely,
       
 
       
INTUIT INC.
       
 
       
/s/ Stephen M. Bennett
      Date: 6/14/07          
Stephen M. Bennett
       
 
       
REVIEWED, UNDERSTOOD AND AGREED:
   
 
       
/s/ Robert B. Henske
      Date: 6/14/07          
Robert B. Henske
       

5



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMINATION RELEASE AGREEMENT
     As required by the Transition Terms Agreement, dated June 14, 2007, between
you and Intuit Inc. (the “Transition Agreement”) to which this Termination
Release Agreement (the “Agreement”) is attached as Exhibit A, this Agreement
sets forth below your waiver and release of claims in favor of Intuit Inc. and
its officers, directors, employees, agents, representatives, subsidiaries,
divisions, affiliated companies, successors, and assigns (collectively, the
“Company”) in exchange for the consideration provided for under the terms of the
Transition Agreement.
1. General Release and Waiver of Claims.

  a.   The payments set forth in the Transition Agreement fully satisfy any and
all accrued salary, vacation pay, bonus and commission pay, stock-based
compensation, profit sharing, termination benefits or other compensation to
which you may be entitled by virtue of your employment with the Company or your
termination of employment. You acknowledge that you have no claims and have not
filed any claims against the Company based on your employment with or the
separation of your employment with the Company.     b.   To the fullest extent
permitted by law, you hereby release and forever discharge the Company, its
successors, subsidiaries and affiliates, directors, shareholders, current and
former officers, agents and employees (all of whom are collectively referred to
as “Releasees”) from any and all existing claims, demands, causes of action,
damages and liabilities, known or unknown, that you ever had, now have or may
claim to have had arising out of or relating in any way to your employment or
non-employment with the Company through the Effective Date of this Agreement (as
defined in Section 11), including, without limitation, claims based on any oral,
written or implied employment agreement, claims for wages, bonuses, commissions,
stock-based compensation, expense reimbursement, and any claims that the terms
of your employment with the Company, or the circumstances of your separation,
were wrongful, in breach of any obligation of the Company or in violation of any
of your rights, contractual, statutory or otherwise. Each of the Releasees is
intended to be a third party beneficiary of this General Release and Waiver of
Claims.

  (i)   Release of Statutory and Common Law Claims. Such rights include, but are
not limited to, your rights under the following federal and state statutes: the
Employee Retirement Income Security Act (ERISA) (regarding employee benefits);
the Occupational Safety and Health Act (safety matters); the Family and Medical
Leave Act of 1993; the Worker Adjustment and Retraining Act (“WARN”)
(notification requirements for employers who are curtailing or closing an
operation) and common law; tort; wrongful discharge; public policy; workers’
compensation retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, libel, defamation,
intentional or negligent infliction of emotional distress; claims for wages,
bonuses, commissions, stock-based compensation or fringe benefits; vacation pay;
sick pay; insurance reimbursement, medical expenses, and the like.

 



--------------------------------------------------------------------------------



 



  (ii)   Release of Discrimination Claims. You understand that various federal,
state and local laws prohibit age, sex, race, disability, benefits, pension,
health and other forms of discrimination, harassment and retaliation, and that
these laws can be enforced through the U.S. Equal Employment Opportunity
Commission, the National Labor Relations Board, the Department of Labor, and
similar state and local agencies and federal and state courts. You understand
that if you believe your treatment by the Company violated any laws, you have
the right to consult with these agencies and to file a charge with them.
Instead, you have decided voluntarily to enter into this Agreement, release the
claims and waive the right to recover any amounts to which you may have been
entitled under such laws, including but not limited to, any claims you may have
based on age or under the Age Discrimination in Employment Act of 1967 (ADEA; 29
U.S.C. Section 621 et. seq.) (age); the Older Workers Benefit Protection Act
(“OWBPA”) (age); Title VII of the Civil Rights Act of 1964 (race, color,
religion, national origin or sex); the 1991 Civil Rights Act; the Vocational
Rehabilitation Act of 1973 (disability); The Americans with Disabilities Act of
1990 (disability); 42 U.S.C. Section 1981, 1986 and 1988 (race); the Equal Pay
Act of 1963 (prohibits pay differentials based on sex); the Immigration Reform
and Control Act of 1986; Executive Order 11246 (race, color, religion, sex or
national origin); Executive Order 11141 (age); Vietnam Era Veterans Readjustment
Assistance Act of 1974 (Vietnam era veterans and disabled veterans); and
California state statutes and local laws of similar effect.     (iii)  
Releasees and you do not intend to release claims which you may not release as a
matter of law (including, but not limited to, indemnification claims under
applicable law). To the fullest extent permitted by law, any dispute regarding
the scope of this general release shall be determined by an arbitrator under the
procedures set forth below.

2.   Waiver of Unknown Claims. You expressly waive any benefits of Section 1542
of the Civil Code of the State of California (and any other laws of similar
effect), which provides:       “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”   3.   Covenant Not to Sue.

  a.   To the fullest extent permitted by law, you agree that you will not now
or at any time in the future pursue any charge, claim, or action of any kind,
nature and character whatsoever against any of the Releasees, or cause or
knowingly permit any such charge, claim or action to be pursued, in any federal,
state or municipal court, administrative agency, arbitral forum, or other
tribunal, arising out of any of the matters covered by paragraphs 1 and 2 above.

2



--------------------------------------------------------------------------------



 



  b.   You further agree that you will not pursue, join, participate, encourage,
or directly or indirectly assist in the pursuit of any legal claims against the
Releasees, whether the claims are brought on your own behalf or on behalf of any
other person or entity.     c.   Nothing herein prohibits you from:
(1) providing truthful testimony in response to a subpoena or other compulsory
legal process, and/or (2) filing a charge or complaint with a government agency
such as the Equal Employment Opportunity Commission, the National Labor
Relations Board or applicable state anti-discrimination agency.

4.   Arbitration of Disputes. Except for claims for injunctive relief arising
out of a breach of the Confidentiality Agreement, you and the Company agree to
submit to mandatory binding arbitration any future disputes between you and the
Company, including any claim arising out of or relating to this Agreement. By
signing below, you and the Company waive any rights you and the Company may have
to trial by jury of any such claims. You agree that the American Arbitration
Association will administer any such arbitration(s) under its National Rules for
the Resolution of Employment Disputes, with administrative and arbitrator’s fees
to be borne by the Company. The arbitrator shall issue a written arbitration
decision stating his or her essential findings and conclusions upon which the
award is based. A party’s right to review of the decision is limited to the
grounds provided under applicable law. The parties agree that the arbitration
award shall be enforceable in any court having jurisdiction to enforce this
Agreement. This Agreement does not extend or waive any statutes of limitations
or other provisions of law that specify the time within which a claim must be
brought. Notwithstanding the foregoing, each party retains the right to seek
preliminary injunctive relief in a court of competent jurisdiction to preserve
the status quo or prevent irreparable injury before a matter can be heard in
arbitration.   5.   Review of Agreement. You may take up to twenty-one (21) days
from the date you receive this Agreement, to consider whether to sign this
Agreement. By signing below, you affirm that you were advised to consult with an
attorney before signing this Agreement and were given ample opportunity to do
so. You understand that this Agreement will not become effective until you
return the original of this Agreement, properly signed by you, to the Company,
Attention: Sherry Whiteley, 2700 Coast Avenue, Mountain View, CA 94043, and
after expiration of the revocation period without revocation by you.   6.  
Revocation of Agreement. You acknowledge and understand that you may revoke this
Agreement by faxing a written notice of revocation to Sherry Whiteley at
650-944-5225 any time up to seven (7) days after you sign it. After the
revocation period has passed, however, you may no longer revoke your Agreement.
  7.   Entire Agreement. This Agreement and the Transition Agreement are the
entire agreement between you and the Company with respect to the subject matter
herein and supersede all prior negotiations and agreements, whether written or
oral, relating to this subject matter. You acknowledge that neither the Company
nor its agents or attorneys, made any promise or representation, express or
implied, written or oral, not contained in this Agreement to induce you to
execute this Agreement. You acknowledge that you have signed this Agreement
voluntarily and without coercion, relying only on such promises, representations
and warranties as are contained in this document and

3



--------------------------------------------------------------------------------



 



    understand that you do not waive any right or claim that may arise after the
date this Agreement becomes effective.   8.   Modification. By signing below,
you acknowledge your understanding that this Agreement may not be altered,
amended, modified, or otherwise changed in any respect except by another written
agreement that specifically refers to this Agreement, executed by your and the
Company’s authorized representatives.   9.   Governing Law. This Agreement is
governed by, and is to be interpreted according to, the laws of the State of
California.   10.   Savings and Severability Clause. Should any court,
arbitrator or government agency of competent jurisdiction declare or determine
any of the provisions of this Agreement to be illegal, invalid or unenforceable,
the remaining parts, terms or provisions shall not be affected thereby and shall
remain legal, valid and enforceable. Further, if a court, arbitrator or agency
concludes that any claim under paragraph 1 above may not be released as a matter
of law, the General Release in paragraph 1 and the Waiver Of Unknown Claims in
paragraph 2 shall otherwise remain effective as to any and all other claims.  
11.   Effective Date. The effective date of this Agreement shall be the eighth
day following the date this Agreement was signed, without having been revoked
within seven (7) days thereafter, by you.

Please sign this Agreement no earlier than your Termination Date (as defined in
the Transition Agreement) and return it to Sherry Whiteley at the address above.

                  PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.    
 
                REVIEWED, UNDERSTOOD AND AGREED:        
 
               
 
      Date:                          
Robert B. Henske
               
 
                DO NOT SIGN PRIOR TO THE TERMINATION DATE    

4